
	

114 HR 2997 : Private Investment in Housing Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2997
		IN THE SENATE OF THE UNITED STATES
		July 15, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To authorize the Secretary of Housing and Urban Development to carry out a demonstration program to
			 enter into budget-neutral, performance-based contracts for energy and
			 water conservation improvements for multifamily residential units.
	
	
 1.Short titleThis Act may be cited as the Private Investment in Housing Act of 2015. 2.Budget-neutral demonstration program for energy and water conservation improvements at multifamily residential units (a)EstablishmentThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) shall establish a demonstration program under which the Secretary may execute budget-neutral, performance-based agreements in fiscal years 2016 through 2019 that result in a reduction in energy or water costs with such entities as the Secretary determines to be appropriate under which the entities shall carry out projects for energy or water conservation improvements at not more than 20,000 residential units in multifamily buildings participating in—
 (1)the project-based rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), other than assistance provided under section 8(o) of that Act;
 (2)the supportive housing for the elderly program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or
 (3)the supportive housing for persons with disabilities program under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)).
				(b)Requirements
				(1)Payments contingent on savings
 (A)In generalThe Secretary shall provide to an entity a payment under an agreement under this section only during applicable years for which an energy or water cost savings is achieved with respect to the applicable multifamily portfolio of properties, as determined by the Secretary, in accordance with subparagraph (B).
					(B)Payment methodology
 (i)In generalEach agreement under this section shall include a pay-for-success provision that— (I)shall serve as a payment threshold for the term of the agreement; and
 (II)requires that payments shall be contingent on realized cost savings associated with reduced utility consumption in the participating properties.
 (ii)LimitationsA payment made by the Secretary under an agreement under this section— (I)shall be contingent on documented utility savings; and
 (II)shall not exceed the utility savings achieved by the date of the payment, and not previously paid, as a result of the improvements made under the agreement.
 (C)Third-party verificationSavings payments made by the Secretary under this section shall be based on a measurement and verification protocol that includes at least—
 (i)establishment of a weather-normalized and occupancy-normalized utility consumption baseline established pre-retrofit;
 (ii)annual third-party confirmation of actual utility consumption and cost for utilities; (iii)annual third-party validation of the tenant utility allowances in effect during the applicable year and vacancy rates for each unit type; and
 (iv)annual third-party determination of savings to the Secretary. An agreement under this section with an entity shall provide that the entity shall cover costs associated with third-party verification under this subparagraph.(2)Terms of performance-based agreementsA performance-based agreement under this section shall include—
 (A)the period that the agreement will be in effect and during which payments may be made, which may not be longer than 12 years;
 (B)the performance measures that will serve as payment thresholds during the term of the agreement; (C)an audit protocol for the properties covered by the agreement;
 (D)a requirement that payments shall be contingent on realized cost savings associated with reduced utility consumption in the participating properties; and
 (E)such other requirements and terms as determined to be appropriate by the Secretary. (3)Entity eligibilityThe Secretary shall—
 (A)establish a competitive process for entering into agreements under this section; and (B)enter into such agreements only with entities that, either jointly or individually, demonstrate significant experience relating to—
 (i)financing or operating properties receiving assistance under a program identified in subsection (a);
 (ii)oversight of energy or water conservation programs, including oversight of contractors; and (iii)raising capital for energy or water conservation improvements from charitable organizations or private investors.
 (4)Geographical diversityEach agreement entered into under this section shall provide for the inclusion of properties with the greatest feasible regional and State variance.
 (5)PropertiesA property may only be included in the demonstration under this section only if the property is subject to affordability restrictions for at least 15 years after the date of the completion of any conservation improvements made to the property under the demonstration program. Such restrictions may be made through an extended affordability agreement for the property under a new housing assistance payments contract with the Secretary of Housing and Urban Development or through an enforceable covenant with the owner of the property.
				(c)Plan and reports
 (1)PlanNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Appropriations and Financial Services of the House of Representatives and the Committees on Appropriations and Banking, Housing, and Urban Affairs of the Senate a detailed plan for the implementation of this section.
 (2)ReportsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall—
 (A)conduct an evaluation of the program under this section; and (B)submit to Congress a report describing each evaluation conducted under subparagraph (A).
 (d)FundingFor each fiscal year during which an agreement under this section is in effect, the Secretary may use to carry out this section any funds appropriated to the Secretary for the renewal of contracts under a program described in subsection (a).
			
	Passed the House of Representatives July 14, 2015.Karen L. Haas,Clerk
